Per Curiam : Appellant was tried upon a charge of bastardy in the criminal court of Cook county. Verdict was found against him and judgment entered thereon. He prosecuted a writ of error from the Appellate Court for the First District, where the judgment of the criminal court was affirmed, and he now appeals to this court. Counsel for appellee point out by their brief and argument that no errors have been assigned upon the transcript of the record of the Appellate Court, and suggest that the appeal should be dismissed. We find, on examination, that nothing whatever is shown by the abstract in reference to the proceedings in the Appellate Court, and that no assignment of error is in fact written upon or attached to the transcript of the record of that court. The appeal must therefore be dismissed. Benneson v. Savage, 119 Ill. 135; Ætna Life Ins. Co. v. Sanford, 197 id. 310. Appeal dismissed.